



Exhibit 10.3


Award No. «Number»


RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE GUESS?, INC.
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN




This RESTRICTED STOCK UNIT AWARD AGREEMENT, dated as of the «GRANT_DATE» (the
“Award Agreement”), is entered into by and between Guess?, Inc., a Delaware
corporation (the “Company”), and «Name» «Last_Name» (the “Grantee”).


WHEREAS, the Grantee is currently a non-employee director (“Eligible Director”)
of the Company and pursuant to the Guess?, Inc. Non-Employee Directors’
Compensation Plan (the “Plan”), and upon the terms and conditions set forth in
the Plan and this Award Agreement, the Company grants to the Grantee a
restricted stock unit award (the “Award”). Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.


NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties hereto agree as follows:


1.
Grant. Subject to the terms of the Plan and this Award Agreement, the Company
hereby grants to the Grantee, effective as of «GRANT_DATE» (the “Date of
Grant”), an Award with respect to an aggregate of «SHARES» stock units (subject
to adjustment as provided in Section 8 of the Plan) (the “Stock Units”). As used
herein, the term “stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Company’s Common Stock solely for purposes of the Plan and this Award
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Grantee if such Stock
Units vest pursuant to Section 2. The Stock Units shall not be treated as
property or as a trust fund of any kind.

2.
Vesting. Subject to Section 7 below, the Award shall become vested as to 100% of
the Stock Units subject to the Award upon the first to occur of (a) the first
anniversary of the Date of Grant, (b) a termination of service on the Board if
the Grantee has completed one full term of service and he or she does not stand
for re-election at the completion of such term, or (c) a Change in Control of
the Company, provided that Grantee has been continuously engaged as an Eligible
Director from the Date of Grant through the first to occur of such dates.

3.
Continuance of Service Required. The vesting schedule requires continued service
through the applicable vesting date as a condition to the vesting of the rights
and benefits under this Award Agreement. Partial service, even if substantial,
during the vesting period will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of service as provided in Section 7 below or under the
Plan, except as otherwise expressly provided in the Plan.

4.
Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 2 hereof, neither the Stock Units, nor any interest therein
or amount or shares payable in respect thereof, may be sold, assigned,
transferred, pledged or otherwise






--------------------------------------------------------------------------------





disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company or (b) transfers by will or the laws of descent and distribution.
5.
Voting; Dividends.

(a)
Limitations on Rights Associated with Units. The Grantee shall have no rights as
a stockholder of the Company, no dividend rights (except as expressly provided
in Section 5(b) with respect to Dividend Equivalent Rights) and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of such shares.

(b)
Dividend Equivalent Rights Distributions. As of any date that the Company pays a
cash dividend on its Common Stock, the Company shall credit the Grantee with an
amount equal to (i) the per-share cash dividend paid by the Company on its
Common Stock on such date, multiplied by (ii) the total number of Stock Units
(with such total number adjusted pursuant to Section 8 of the Plan) subject to
the Award as of the related dividend payment record date. Any amount credited
pursuant to the foregoing provisions of this Section 5(b) shall be payable to
the Grantee in cash, subject to the same vesting, timing of payment and other
terms, conditions and restrictions as the original Stock Units to which such
amount relates. No crediting of dividend equivalents shall be made pursuant to
this Section 5(b) with respect to any Stock Units which, as of such record date,
have either been paid pursuant to Section 6 or terminated pursuant to Section 7.

6.
Timing and Manner of Payment of Stock Units. On or as soon as administratively
practical following each vesting of the applicable portion of the total Award
pursuant to Section 2 hereof (and in all events not later than two and one-half
months after the applicable vesting date), the Company shall deliver to the
Grantee a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date, unless
such Stock Units terminate prior to the given vesting date pursuant to Section
7. The Company’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Grantee or other person entitled under the Plan to receive any shares
with respect to the vested Stock Units deliver to the Company any
representations or other documents or assurances as the Company may deem
necessary or reasonably desirable to ensure compliance with all applicable legal
and regulatory requirements. The Grantee shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to Section
7.

7.
Effect of a Termination of Service. Except as expressly provided in Section 2,
if the Grantee ceases to be a member of the Board for any reason, the Stock
Units shall terminate to the extent such units have not become vested prior to
the first date the Grantee is no longer a member of the Board. If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination






--------------------------------------------------------------------------------





date without payment of any consideration by the Company and without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be.
8.
Notices. Any notice required or permitted under this Award Agreement shall be
deemed given when personally delivered, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at the address in the records of the Company or such other address as may be
designated by Grantee in writing to the Company; or to the Company, Attention:
Secretary, 1444 South Alameda Street, Los Angeles, California 90021, or such
other address as the Company may designate in writing to the Grantee.

9.
Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

10.
Governing Law. This Award Agreement shall be governed by and construed according
to the laws of the State of Delaware (without giving effect to conflicts of law
principles).

11.
Amendments. This Award Agreement may be amended or modified at any time by an
instrument in writing signed by both parties, subject to Section 7 of the Plan.

12.
No Right to Re-Election. Neither the grant of the Award nor the execution of
this Award Agreement shall interfere in any way with the right of the Company to
terminate its relationship with the Grantee at any time.

13.
No Restriction on Right of Company to Effect Corporate Changes. Neither the
grant of the Award, the Plan nor this Award Agreement shall affect or restrict
in any way the right or power of the Company or its shareholders to make or
authorize any adjustment, recapitalization, reorganization or other change in
the capital structure or business of the Company, or any merger or consolidation
of the Company, or any issue of stock or of options, warrants or rights to
purchase stock or of bonds, debentures, preferred or prior preference stocks
whose rights are superior to or affect the Common Stock or the rights thereof or
which are convertible into or exchangeable for Common Stock, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of the
assets or business of the Company, or any other corporate act or proceeding,
whether of a similar character or otherwise.

14.
Entire Agreement. This Award Agreement and the Plan set forth the entire
agreement and understanding between the parties hereto with respect to the
matters covered herein, and supersede any prior agreements and understandings
concerning such matters. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. The headings
of sections and subsections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of this
Award Agreement. This Award Agreement shall be assumed by, be binding upon and
insure to the benefit of any successor or successors to the Company.

15.
Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement. The Grantee acknowledges having read and understanding the Plan
and this Award Agreement. Unless






--------------------------------------------------------------------------------





otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board do not
and shall not be deemed to create any rights in the Grantee unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board so conferred by appropriate action of the Board under the Plan after the
date hereof.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Grantee has hereunto set his
or her hand as of the date and year first above written.
 
 
GUESS?, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
   «Name» «Last Name»
 
 
Print Name
 
 
 
 
 




